Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 03/25/22 is acknowledged.
3.	Accordingly, claims 1-20 are pending with claims 10-20 withdrawn and claims 1-9 examined herein. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 1 introduces “an inner passage extending around and circumscribing an inner perimeter of a nuclear fuel storage cask and extending along a length of the nuclear fuel storage cask” and “an outer passage positioned outward from the inner passage and in fluid communication with the inner passage.“ Claims 5 and 7 introduce exit and return passages in fluid communication with the inner passage and outer passage, the exit and return passages extending along the length of the cask. Because claim 1 already requires that the inner passage extends along the length of the outer shell, the structural relationship of the exit and return passages is therefore indefinite because it is unclear how lengthwise extending exit and return passages could be in fluid communication with the lengthwise inner  passage and the outer passage. The examiner notes that the exit and return passages are illustrated in Figs. 1-7 as radially extending between a lengthwise inner passage and a lengthwise outer passage, which would be required to form the claimed fluid communication between the inner and outer passages and the return and exit passages. 
7.	Claim 9 is directed to a further structural limitation of the cooling system of claim 1, but additionally recites “the method further comprising coupling a lid to the outer shell.”  There is insufficient antecedent basis for this recitation. It appears that this phrase was mistakenly included in the claim and should be deleted.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, US Patent 3,113,215 in view of Georgii, US Publication, 2003/0138070.
14. 	Regarding claim 1, Allen discloses a cooling system for a nuclear fuel storage cask (column 2, lines 53-67; column 1, lines 9-10) an inner passage (34; Figs. 1 and 2) extending around and circumscribing an inner perimeter of a nuclear fuel storage cask and extending along a length of the nuclear fuel storage cask, the length being evaluated between a first end and a second end of the nuclear fuel storage cask positioned opposite the first end;  and a coolant positioned within the cooling circuit, wherein the coolant is configured to move through the inner passage, absorbing heat from an inner cavity of the storage cask and dissipate heat through an outer perimeter of the storage cask (see column 2, lines 53-60). Allen does not disclose an outer passage in its cooling circuit (see column 2, lines 53-67 “external series of pipes (not shown)”). Georgii teaches a similar nuclear fuel storage cask (see Figs. 1 and 4 and [0001]) having an inner passage (18), and an outer passage (19) positioned outward of and in fluid communication with the inner passage; a coolant positioned within the cooling circuit, wherein the coolant is configured to move through the inner passage, absorbing heat from the inner cavity of the outer shell, and the coolant is configured to move through the outer passage, dissipating heat through the outer perimeter of the outer shell ([0028-9]). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the cooling circuit of Allen with the features of the cask-contained cooling circuit taught by Georgii for the purpose of hermetically sealing the cooling system within the cask (see Georgii [0028]), which would allow for cooling during transport. 
15.	Regarding claims 2 and 3; the modification of Allen’s nuclear fuel storage cask cooling system with the sealed cooling system of Georgii renders the parent claim obvious. Allen discloses a cooling circuit having multiple inner passages arranged annularly around the inner cavity, while Georgii further teaches a similar arrangement of outer passages (see 34 in Fig 2 of Allen and 19 in Fig. 4 of Georgii). However, one of ordinary skill in the art would have found it obvious to modify the multiple inner and outer passages of Allen as modified by Georgii into an annular inner passage extending circumferentially around the inner perimeter of the outer shell and an annular outer passage extending circumferentially around the inner passage of the cooling circuit. Such a modification would predictably increase the heat exchange area between the passages and the inner cavity and outer perimeter, thereby improving the heat exchange efficiency of the cooling circuit. 
16.	Regarding claims 4 and 6, the modification of Allen’s nuclear fuel storage cask cooling system with the sealed cooling system of Georgii renders the parent claim obvious. Allen further discloses a cooling circuit having an exit passage in fluid communication with the inner passage, positioned at the first end of the outer shell, and extending circumferentially around the outer shell (see 40 in Fig. 1) and a return passage in fluid communication with the inner passage, positioned at the second end of the outer shell, and extending circumferentially around the shell (see 42 in Fig. 1), while Georgii further teaches the exit and return passages being in fluid communication with the inner and outer passages (see Fig. 1; the exit passage is labeled 20, while the radially extending return passage at the bottom of the cask is unreferenced). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the cooling circuit of Allen with the features of the cask-contained cooling circuit taught by Georgii for the reasons stated above.
17.	Regarding claims 5 and 7, the modification of Allen’s nuclear fuel storage cask cooling system with the sealed cooling system of Georgii renders the parent claim obvious. Allen further discloses a cooling circuit further comprising an exit passage (80) in fluid communication with the inner passage wherein the exit passage extends along the length of the outer shell (see the vertically extending portion of 80 in Fig. 1) and a return passage (82) in fluid communication with the inner passage, wherein the return passage extends along the length of the outer shell (see the vertically extending portion of 82in Fig. 1). Georgii further teaches the exit and return passages being in fluid communication with the inner and outer passages (see Fig. 1; the exit passage is labeled 20, while the radially extending return passage at the bottom of the cask is unreferenced). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the cooling circuit of Allen with the features of the cask-contained cooling circuit taught by Georgii for the reasons stated above.
18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, US Patent 3,113,215 in view of Georgii, US Publication, 2003/0138070, in further view of Duffy, US Patent 4,021,676.
19.	Regarding claim 8, the modification of Allen’s nuclear fuel storage cask cooling system with the sealed cooling system of Georgii renders the parent claim obvious. Neither Allen nor Georgii discloses a central cooling member. Duffy teaches a central cooling member (15) extending through a center of a nuclear storage cask (see Figs. 1 and 2). One of ordinary skill in the art at the time of the invention/filing 
Would have found it obvious to combine the central cooling member of Duffy with the cooling system of Allen as for the predictable purpose of facilitating heat transfer from the center of the cask to the inner passage of the cooling circuit (see column 1, lines 38-41 and column 2, lines 1-5).  

Allowable Subject Matter
20.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:   the prior art does not disclose or suggest the structure of the lid as recited in claim 9.

Conclusion

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646